IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA16-1075

                              Filed: 19 December 2017

Mecklenburg County, No. 12 CRS 223248-51

STATE OF NORTH CAROLINA,

              v.

BERNARDO ROBERTO PENA aka MARTIN RANGEL PENA, Defendant.


      Appeal by defendant from judgments entered 23 April 2015 by Judge Robert

T. Sumner and amended judgments entered 6 November 2015 by Judge Eric L.

Levinson in Superior Court, Mecklenburg County. Heard in the Court of Appeals 4

April 2017.


      Attorney General Joshua H. Stein, by Assistant Attorney General Joseph L.
      Hyde, for the State.

      Goodman Carr, PLLC, by W. Rob Heroy, for defendant-appellant.


      STROUD, Judge.


      Defendant Bernardo Roberto Pena (“defendant”) appeals from the trial court’s

judgments convicting him of attempted second degree sex offense, attempted second

degree rape, second degree sex offense, second degree kidnapping, and sexual battery.

On appeal, defendant’s primary argument is that the trial court denied his

constitutional right to counsel by requiring him to proceed to trial pro se when he did

not clearly and unequivocally elect to do so and without performing a proper inquiry
                                   STATE V. PENA

                                  Opinion of the Court



into whether defendant knowingly, intelligently, and voluntarily elected to proceed

without an attorney. After review, we conclude that it is not clear from the record or

trial transcript that defendant clearly and unequivocally requested to proceed pro se,

and we agree that the trial court did not complete a proper inquiry into his purported

waiver as required under N.C. Gen. Stat. § 15A-1242 (2015). Accordingly, we reverse

and remand for a new trial.

                                        Facts

       Defendant was initially charged by arrest warrant on 29 May 2012 and then

later indicted on or about 20 August 2012 for second degree sexual offense, second

degree kidnapping, sexual battery, attempted second degree sexual offense, and

attempted second degree rape. He signed a waiver of counsel form on or about 30

May 2012 waiving his right to assigned counsel. Defendant was later found to be

indigent and Timothy Emry was appointed as his counsel by the public defender. On

26 January 2015, Mr. Emry filed a motion and order to withdraw as counsel, claiming

that he and defendant were at a “complete impasse with regard to representation.”

In the motion, Mr. Emry explained that defendant “is unwilling to discuss the facts,

evidence, and theory of defense with counsel any further in preparation of trial.” In

addition, defendant was upset with Mr. Emry for asking him to sign a form

acknowledging that he understood a plea offer and the consequences of either taking

or rejecting it.



                                         -2-
                                    STATE V. PENA

                                  Opinion of the Court



      The court held a hearing on that same day, 26 January 2015, addressing Mr.

Emry’s motion to withdraw as counsel. At the hearing, the State claimed that “if the

Court grants [defendant]’s request for a new attorney, this will be his fourth attorney

since these cases were pending.” Mr. Emry later clarified for the court that this was

an inaccurate representation of the events that had occurred, noting there had been

an attorney who made one brief district court appearance on behalf of defendant at a

bond hearing early in the process, and another attorney at the Public Defender’s

Office who was initially appointed as defendant’s counsel after he was found indigent,

but that Mr. Emry quickly spoke with that attorney and had the case reassigned to

him, as he had already been working on it. Mr. Emry stated that he had “been on

this case throughout its Superior Court life.” Mr. Emry also explained to the court

that while it was an old case -- dating back to 2012 -- it had only been put on a

calendar for trial once previously, and there had been no previous delay due to the

defendant.

      After hearing from both sides, the trial court asked defendant:

                    Just one final thing, sir, what do you want me to do?
             Do you want me to -- do you want to rep -- what do you want
             to do? Do you want to represent yourself? Do you want to
             hire your own lawyer? Do you want me to appoint another
             lawyer? What do you want me to do?




                                         -3-
                                    STATE V. PENA

                                  Opinion of the Court



Defendant, helped by his translator, replied: “I just need some time because I will

undergo surgery that is going to put me out of commission for about four weeks.” The

trial court then concluded:

             All right. Very well. Sir, under these circumstances, I’m
             going to find that there’s no just basis for appointing
             another counsel for you. It appears from your statement
             there as long -- as the other things that you’re interested in
             a delay in this matter. I can’t find anything before me to
             think that your attorney’s done anything inappropriate or
             that he would not adequately represent you.

                    So your options are this at this point. If you want to
             have Mr. Emry continue on as your lawyer, that will be
             fine. If you want me to release him, if you want to sign a
             waiver saying that you will represent yourself, that’ll be
             fine. Or I may need to determine whether or not you’ve
             forfeited your right for right to counsel, which seems to be
             the place we are given what I’ve just indicated.

                    So do you want Mr. Emry to continue to assist you
             or do you want to represent yourself? Or course, if you
             represent yourself or if I find that you’ve forfeited your
             right to counsel, there’s nothing to say that you can’t hire
             an attorney to come in here and represent you, but given
             how soon your trial date is, that may not be a practical
             thing for you to be able to do. May be impractical for you
             to do that.

      Defendant asked, through his translator: “Are you saying I must make a

decision about one of those options?” After being told that, yes, that is what he must

do, this conversation between defendant and the court took place:

                    [Defendant]:         Like I say, Mr. Emry is a great
             person, but he’s been all the time wanting to take one
             choice -- or two choices, and I want (inaudible).


                                         -4-
                        STATE V. PENA

                       Opinion of the Court




        THE COURT:          I’ve heard what you’ve had to
say, I’ve listened to what everyone has said, and I made the
decision that I’ve made. So right now, I need for you to tell
me what you want me to do. Do you want Mr. Emry to
continue to help you or do you want me to release him and
find that you’ve forfeited your right to counsel, and you can
either hire your own lawyer or come to represent yourself
in court. Those are your choices.

        [Defendant]:         Yeah, I want to give up Mr.
Emry.

      THE COURT:        All right. What do you want to
do about a lawyer? Do you want to represent yourself?

[Defendant’s translator]: Could I get four to six months to
find a new attorney?

       THE COURT:          No, sir. That’s what I’m -- that’s
what I’m telling you. Your case is scheduled for trial. I
don’t find there’s a reason to delay; find that Mr. Emry has
not done anything improper in his representation. He’s
able to represent you. Don’t -- haven’t heard anything from
you saying why it would be appropriate for him to be
removed. He’s perfectly able to assist you, if you’d like.

....

      [Defendant’s translator]: I’m going to have surgery
the next month, and I cannot come to court.

       THE COURT:          Well, sir, if you don’t come to
court, you don’t present some valid reason for the judge to
excuse you, very likely an order for arrest will be issued.

      But beyond that, that’s not what’s before me right
now. What I want to know is do you want me to release
your attorney at this point and find that you are either
going to represent yourself or that you’ve forfeited your


                              -5-
                                     STATE V. PENA

                                    Opinion of the Court



              right to counsel or do you want Mr. Emry to continue to try
              to help you as best he can?

                     [Defendant]:         I’ll be by myself.

                     THE COURT:           Pardon?

                     [Defendant]:         Prefer to be by myself.

       The trial court then appointed Mr. Emry as standby counsel. Afterwards, the

court then asked that defendant “be sworn to [his] waiver.”             The clerk asked

defendant: “Do you solemnly swear that you have the right to an appointed attorney,

you’ve waived that right to represent yourself (inaudible)?” Defendant replied: “I so

swear.” A waiver of counsel form was signed by defendant and filed on that same

day, 26 January 2015. On the form, defendant checked the box indicating he “freely,

voluntarily, and knowingly declare[d] that . . . I waive my right to assigned counsel

and that I, hereby, expressly waive that right.” In addition, defendant checked the

box indicating that he elected in open court to be tried in this matter “without the

assignment of counsel.” He did not check either box indicating that he elected to

waive his right to all assistance of counsel.

       The case proceeded to a jury trial before a different Superior Court judge on 20

April 2015. The transcript from trial is indecipherable in many spots, and portions

of the transcript are in italics to note they are just based on the court reporter’s notes,

because they were not captured by a recording. Before trial began, the State noted

that Mr. Emry was present as standby counsel and asked that the court inquire into


                                           -6-
                                    STATE V. PENA

                                   Opinion of the Court



defendant’s need for a translator and to address the issue of counsel. This colloquy

between the trial court and defendant ensued:

                   THE COURT:          Okay, and it’s my understanding
            that you have, through a conversation with . . . some other
            judge . . . waived court-appointed counsel, is that correct?

                   [Defendant]:          Yes.

                   THE COURT:          And that you thereby elected to
            either represent yourself or hire your own attorney.

                   [Defendant]:          I tried to hire an attorney, but
            the reason I ----

                         (The recording stopped and restarted.
                         Again, portions of the record not
                         corroborated by the recording are
                         italicized.)

                   [Defendant]:         ---- breach amount of time I had
            since February, I        couldn’t find anybody to take
            (indecipherable) it.

                  So I take it you shall proceeding [sic] today as your
            own counsel.

                   [Defendant]:          Yes.

                  THE COURT:            Do you understand, Mr. [Emry]
            has been appointed . . . as standby counsel.

                   [Defendant]:          Yes, I understand.

                  THE COURT:           I would like to give you some
            information about his role if he remains as standby counsel
            so that, to the extent that you want to utilize his services,
            you will know how to do that.



                                          -7-
                       STATE V. PENA

                     Opinion of the Court



      [Defendant]:         Okay.

       THE COURT:          (Indecipherable) are choosing to
represent yourself today, you will be called upon to handle
some of the functions that a lawyer might otherwise handle
for you. That includes trial strategy, jury selection,
examination and cross examination of witnesses, among
other functions that you may choose to present to the Court.

       Mr. [Emry] will be available for you to answer legal
questions that you might have. Strategy questions that you
might (indecipherable) proceed (indecipherable) questions
that you might have. While I will not conduct any part of
the trial for you, you will be free to ask him any questions
(indecipherable) that you want his assistance. Do you
understand that?

       [Defendant]:        Yes, I understand that, but
(indecipherable) to do (indecipherable) defense.

       THE COURT:          (Indecipherable),    you   don’t
(indecipherable) to ask (indecipherable) any questions, he
will be (indecipherable) for you with regard to that.

       (Indecipherable) the other matter is that I want you
to understand, since you are representing yourself, I, as the
judge, will not be able to assist you in trying your case in
any way.

      [Defendant]:         I understand.

       THE COURT:          (Indecipherable) you to the extent
that you have legal questions that need to be answered that
you make use of your standby counsel for those purposes,
(indecipherable) that’s fine.

       I want you to understand that you are representing
yourself. If you need time [to] ask questions from Mr.
[Emry] or need an extra moment, you certainly feel free to
do so at any time.


                            -8-
                                   STATE V. PENA

                                  Opinion of the Court




                   [Defendant]:         That’s fine.

      On 23 April 2015, the jury returned guilty verdicts on all five counts. The trial

court sentenced defendant and entered multiple judgments of conviction on 23 April

2015. Corrected judgments of conviction were later entered in May 2015 and then

amended once again on 6 November 2015 after correction requests were received from

the Department of Public Safety. Defendant timely appealed to this Court.

                                     Discussion

      I.     Sixth Amendment Right to Counsel

      Defendant raises several issues on appeal but his primary arguments all relate

to whether the trial court erred in requiring him to represent himself at trial, so we

begin by addressing his arguments that relate to this issue.

      This Court reviews “a trial court’s decision to permit a defendant to represent

himself de novo.” State v. Garrison, __ N.C. App. __, __, 788 S.E.2d 678, 679 (2016).

                    A criminal defendant’s right to representation by
             counsel in serious criminal matters is guaranteed by the
             Sixth Amendment to the United States Constitution and
             Article I, §§ 19, 23 of the North Carolina Constitution. Our
             appellate courts have recognized two circumstances,
             however, under which a defendant may no longer have the
             right to be represented by counsel.

                   First, a defendant may voluntarily waive the right
             to be represented by counsel and instead proceed pro
             se. Waiver of the right to counsel and election to
             proceed pro    se must   be   expressed     clearly  and
             unequivocally. Once a defendant clearly and unequivocally


                                         -9-
                                   STATE V. PENA

                                  Opinion of the Court



             states that he wants to proceed pro se, the trial court must
             determine whether the defendant knowingly, intelligently,
             and voluntarily waives the right to in-court representation
             by counsel. A trial court’s inquiry will satisfy this
             constitutional requirement if conducted pursuant to
             N.C.G.S. § 15A-1242. This statute provides:

             A defendant may be permitted at his election to proceed in
             the trial of his case without the assistance of counsel only
             after the trial judge makes thorough inquiry and is
             satisfied that the defendant:

             (1) Has been clearly advised of his right to the assistance
             of counsel, including his right to the assignment of counsel
             when he is so entitled;
             (2) Understands and appreciates the consequences of this
             decision; and
             (3) Comprehends the nature of the charges and proceedings
             and the range of permissible punishments.

State v. Blakeney, __ N.C. App. __, __, 782 S.E.2d 88, 93 (2016) (citations, quotation

marks, brackets, and ellipses omitted).

             a.     Clear and Unequivocal Invocation of Right of Self-Representation

      Defendant first argues that the trial court denied him his constitutional right

to counsel by requiring him to proceed to trial pro se when he did not clearly and

unequivocally elect to do so.

      Here, the transcript indicates that at the hearing on 26 January 2015, which

was held to address Mr. Emry’s request to withdraw as defendant’s counsel, the trial

court asked defendant “What do you want me to do?” Defendant replied that he just

needed time and that he would be having surgery soon; the court replied that



                                          - 10 -
                                    STATE V. PENA

                                   Opinion of the Court



defendant’s options at this point in time would be to either let Mr. Emry continue to

assist him or represent himself. After more back and forth, defendant indicated that

he wished “to give up Mr. Emry.”

      The court then asked, “All right. What do you want to do about a lawyer? Do

you want to represent yourself?” Defendant replied -- via his translator -- and asked

if he could have four to six months to find an attorney. He was told no, because his

case was scheduled for trial and the court had found no reason to delay. Ultimately,

the court once again asked defendant to choose between Mr. Emry or representing

himself, and defendant stated he would “[p]refer to be by [him]self.”

      Defendant argues that the situation here is similar to that in State v. Bullock,

316 N.C. 180, 185, 340 S.E.2d 106, 108-09 (1986). In Bullock:

             The defendant consented to the withdrawal of his retained
             counsel because of irreconcilable differences but stated
             that he would employ other counsel. On the day of the
             trial, he said that he had been unable to get any attorney
             to take his case because of the inadequate preparation
             time. The trial court reminded the defendant that he had
             warned him he would try the case as scheduled.

Id., 340 S.E.2d at 108. Ultimately, the Bullock Court concluded that “[t]he defendant

acquiesced to trial without counsel because he had no other choice. Events here do

not show a voluntary exercise of the defendant’s free will to proceed pro se.” Id., 340

S.E.2d at 108-09 (emphasis added).




                                          - 11 -
                                   STATE V. PENA

                                 Opinion of the Court



      Here, while the record and transcript indicate that defendant did eventually

state that he would represent himself, it was not an outright request but was the

decision he ultimately made when faced with no other option other than to continue

with Mr. Emry’s representation. Like the defendant in Bullock, defendant similarly

acquiesced to proceeding to trial without counsel because he felt he had no other

choice. Id. See also State v. Thomas, 331 N.C. 671, 678, 417 S.E.2d 473, 478 (1992)

(“We likewise hold that defendant’s repeated requests here to appear as ‘leading

attorney’ at the head of ‘assistant’ counsel did not amount to clear and unequivocal

expressions of a desire to proceed pro se. The trial court thus erred in allowing him

to do so.”). Without a clear and unequivocal request to waive representation and

proceed pro se, the trial court should not have proceeded with such assumption. This

requirement -- that a defendant clearly and unequivocally express his or her desire

to proceed pro se -- helps courts “avoid confusion and prevent gamesmanship by savvy

defendants sowing the seeds for claims of ineffective assistance of counsel.” Thomas,
331 N.C. at 674, 417 S.E.2d at 476. This case is a good example of the confusion that

can occur when the record lacks a clear indication that a defendant wishes to proceed

without representation.

      As explained in more detail in the next section, however, even if we found

defendant did clearly and unequivocally waive his right to counsel, he would still be




                                        - 12 -
                                   STATE V. PENA

                                  Opinion of the Court



entitled to a new trial, because the trial court did not ensure that his waiver was

knowing and voluntary as required by N.C. Gen. Stat. § 15A-1242.

             b.    Knowing and Voluntary Waiver of Right to Counsel

      Defendant also argues that the trial court erred by forcing him to proceed to

trial pro se without performing a proper inquiry into whether defendant was

knowingly, intelligently, and voluntarily electing to proceed without an attorney.

      Under N.C. Gen. Stat. § 15A-1242 (2015):

             A defendant may be permitted at his election to proceed in
             the trial of his case without the assistance of counsel only
             after the trial judge makes thorough inquiry and is
             satisfied the defendant:

             (1) Has been clearly advised on his right to the assistance
             of counsel, including his right to the assignment of counsel
             when he is so entitled;

             (2) Understands and appreciates the consequences of this
             decision; and

             (3) Comprehends the nature of the charges and proceedings
             and the range of permissible punishments.

      Furthermore,

             A trial court’s failure to conduct the inquiry entitles
             defendant to a new trial.

                    The record must affirmatively show that the inquiry
             was made and that the defendant, by his answers, was
             literate, competent, understood the consequences of his
             waiver, and voluntarily exercised his own free will. In
             cases where the record is silent as to what questions were
             asked of defendant and what his responses were this Court


                                         - 13 -
                                    STATE V. PENA

                                  Opinion of the Court



             has held, we cannot presume that the defendant knowingly
             and intelligently waived his right to counsel. When there
             is no transcription of those proceedings, the defendant is
             entitled to a new trial.

                   The execution of a written waiver is no substitute for
             compliance by the trial court with the statute; a written
             waiver is something in addition to the requirements of N.C.
             Gen. Stat. § 15A-1242, not an alternative to it.

State v. Seymore, 214 N.C. App. 547, 549, 714 S.E.2d 499, 501 (2011) (citations,

quotation marks, brackets, and ellipses omitted).

      Here, even assuming defendant clearly and unequivocally asserted his desire

to proceed without representation, the trial court’s inquiry into defendant’s waiver

did not meet the standard required by N.C. Gen. Stat. § 15A-1242. See, e.g., Seymore,
214 N.C. App. at 550, 714 S.E.2d at 501-02 (“In the present case, the transcript of the

superior court proceedings shows that the court advised Defendant of the charges

against him; however, there is no evidence that any other inquiry as required by N.C.

Gen. Stat. § 15A-1242 was made. The transcript does not reveal that Defendant

clearly and unequivocally expressed his desire to proceed pro se, or that the court

clearly advised Defendant of his right to the assistance of counsel or the range of

permissible punishments Defendant faced. This falls well short of the requirements

of N.C. Gen. Stat. § 15A-1242. Moreover, this Court cannot presume Defendant

intended to proceed pro se based on only an express waiver of appointed counsel and

no evidence of a thorough inquiry as mandated by N.C. Gen. Stat. § 15A-1242.”).



                                         - 14 -
                                          STATE V. PENA

                                        Opinion of the Court



       The trial court discussed the issue of representation both at the hearing on 26

January 2015 and on the day defendant’s trial began, 20 April 2015. At the January

hearing, after explaining to defendant that his options were either to keep Mr. Emry

or represent himself, the court asked that defendant “be sworn to [his] waiver” of his

right to counsel, and the clerk of court simply asked defendant “Do you solemnly

swear that you have the right to an appointed attorney, you’ve waived that right to

represent yourself (inaudible)?” Defendant responded, “I so swear[,]” and then signed

a written waiver form. This colloquy did not meet the requirements of N.C. Gen. Stat.

§ 15A-1242, since the trial court did not inform defendant of his right to the assistance

of counsel or the range of permissible punishments defendant may face.1

       The fact that defendant signed a written waiver acknowledging that he was

waiving his right to assigned counsel does not relieve the trial court of its duty to go

through the requisite inquiry with defendant to determine whether he understood

the consequences of his waiver. State v. Evans, 153 N.C. App. 313, 315, 569 S.E.2d
673, 675 (2002) (“The provisions of N.C. Gen. Stat. § 15A-1242 are mandatory where

the defendant requests to proceed pro se. The execution of a written waiver is no

substitute for compliance by the trial court with the statute. A written waiver is

something in addition to the requirements of N.C. Gen. Stat. § 15A-1242, not an



       1  See Formal Advisory Opinion 2015-02 (N.C. Judicial Standards Commission) (Setting forth
judge’s responsibility to clarify scope of waiver and not allow a defendant to proceed without counsel
based on waiver of appointed counsel only).

                                               - 15 -
                                    STATE V. PENA

                                   Opinion of the Court



alternative to it.” (Citations, quotation marks, and ellipses omitted)). See also State

v. Sorrow, 213 N.C. App. 571, 577, 713 S.E.2d 180, 184 (2011) (“Even though

defendant executed two written waivers of counsel, one of which was certified by the

trial court, these waivers are not presumed to have been knowing, intelligent, and

voluntary because the rest of the record indicates otherwise. Although the transcript

shows that the trial court advised defendant of his right to counsel for the probation

revocation hearing, there is nothing in the record or the transcript indicating that the

trial court conducted a thorough inquiry that showed that defendant understands

and appreciates the consequences of the decision to proceed pro se, and that the

defendant comprehends the nature of the charges and proceedings and the range of

possible punishments. In omitting the second and third inquiries required by N.C.

Gen. Stat. § 15A-1242, the trial court failed to determine whether the defendant’s

waiver of his right to counsel was knowing, intelligent and voluntary. Failure to

conduct the mandatory inquiry under N.C. Gen. Stat. § 15A-1242 is prejudicial error.

Accordingly, we vacate the judgment revoking defendant’s probation and remand for

a new hearing.” (Citations, quotation marks, and brackets omitted)). Defendant’s

written waiver form only contains a checkmark indicating that defendant elected in

open court to be tried “without the assignment of counsel”; he did not check either

box on the form indicating that he was electing to waive his right to all assistance of

counsel.



                                          - 16 -
                                   STATE V. PENA

                                  Opinion of the Court



      At the start of defendant’s trial, the Superior Court judge conducting the trial

engaged in another colloquy with defendant regarding the issue of counsel. The court

noted that defendant had previously waived court-appointed counsel, and defendant

agreed. The court then stated: “And . . . you thereby elected to either represent

yourself or hire your own attorney.” Defendant replied: “I tried to hire an attorney,

but the reason I ---- (The recording stopped and restarted. Again, portions of

the record not corroborated by the recording are italicized.) ---- breach

amount of time I had since February, I couldn’t find anybody else to take

(indecipherable) it.” (Emphasis in original). The court then confirmed that defendant

was proceeding today as his own counsel and then the trial judge stated that he

“would like to give [defendant] some information about [Mr. Emry’s] role if he

remains as standby counsel[.]”

      The transcript as provided to defendant contains many “indecipherable”

sections during the portion of the colloquy where the court explained how standby

counsel would work, and the entire section is part of the transcript not corroborated

by the recording. The transcript as it stands states:

             THE COURT:          (Indecipherable) are choosing to
             represent yourself today, you will be called upon to handle
             some of the functions that a lawyer might otherwise handle
             for you. That includes trial strategy, jury selection,
             examination and cross examination of witnesses, among
             other functions that you may choose to present to the Court.

                   Mr. [Emry] will be available for you to answer legal


                                         - 17 -
                                    STATE V. PENA

                                   Opinion of the Court



             questions that you might have. Strategy questions that you
             might (indecipherable) proceed (indecipherable) questions
             that you might have. While I will not conduct any part of
             the trial for you, you will be free to ask him any questions
             (indecipherable) that you want his assistance. Do you
             understand that?

                    [Defendant]:        Yes, I understand that, but
             (indecipherable) to do (indecipherable) defense.

                    THE COURT:          (Indecipherable),    you   don’t
             (indecipherable) to ask (indecipherable) any questions, he
             will be (indecipherable) for you with regard to that.

                    (Indecipherable) the other matter is that I want you
             to understand, since you are representing yourself, I, as the
             judge, will not be able to assist you in trying your case in
             any way.

                    [Defendant]:         I understand.

                    THE COURT:          (Indecipherable) you to the extent
             that you have legal questions that need to be answered that
             you make use of your standby counsel for those purposes,
             (indecipherable) that’s fine.

                    I want you to understand that you are representing
             yourself. If you need time [to] ask questions from Mr.
             [Emry] or need an extra moment, you certainly feel free to
             do so at any time.

                    [Defendant]:         That’s fine.

      Due to the transcription issues with the trial transcript, it is not entirely clear

what defendant did and did not understand about the role of standby counsel. But

simply informing defendant about standby counsel’s role is not an adequate

substitute for complying with N.C. Gen. Stat. § 15A-1242. See, e.g., State v. Stanback,


                                          - 18 -
                                    STATE V. PENA

                                   Opinion of the Court



137 N.C. App. 583, 586, 529 S.E.2d 229, 230-31 (2000) (“Furthermore, neither the

statutory responsibilities of standby counsel nor the actual participation of standby

counsel is a satisfactory substitute for the right to counsel in the absence of a knowing

and voluntary waiver.” (Citation, quotation marks, and ellipses omitted)).

      In addition, even if we assume that the trial court did clearly advise defendant

of his right to the assistance of counsel and that defendant understood and

appreciated the consequences of the decision, there is no indication that the trial court

inquired into whether defendant comprehended the nature of the charges and the

range of permissible punishments, as required by N.C. Gen. Stat. § 15A-1242(3). The

State even acknowledges in their brief: “To be sure, the trial court did not advise

Defendant of the range of permissible punishments during the pretrial colloquy.”

Instead, as the State also points out, the only indication in the record this information

was ever relayed to defendant is through a document submitted by defendant and

Mr. Emry indicating that Mr. Emry had advised him of the nature of the charges

against him and the permissible punishments. This document is signed and dated

on 20 September 2013, about a year and a half before the hearing took place.

      N.C. Gen. Stat. § 15A-1242 places the requirement on the trial judge, not

defendant’s attorney, to ensure that defendant fully understands the charges and

possible punishment he faces. See State v. Jacobs, 233 N.C. App. 701, 705, 757 S.E.2d
366, 369 (2014) (“We cannot assume that defendant understood the legal jargon . . .



                                          - 19 -
                                    STATE V. PENA

                                   Opinion of the Court



as it related to his sentence. . . . Further, the trial judge had an unequivocal duty to

ask defendant whether he understood the nature of the charges and proceedings and

disclose the range of permissible punishments. He neglected to do so. The foregoing

is clearly inadequate to constitute the ‘thorough inquiry’ necessary to satisfy N.C.

Gen. Stat. § 15A-1242(3). Although we recognize that defendant signed a written

waiver of his right to assistance of counsel, the trial court was not abrogated of its

responsibility to ensure the requirements of N.C. Gen. Stat. § 15A-1242 were fulfilled.

We need not discern whether the first two subparts of the statute were satisfied -- all

three must be met to ensure that a defendant’s waiver was made knowingly,

intelligently, and voluntarily.” (Citations omitted)). That Mr. Emry apparently told

defendant about his charges and got him to sign a document many months earlier

does not negate the trial court’s obligation to ensure that defendant understood the

nature of the charges against him and the potential punishment he faced.

      In January 2015, the trial court failed to conduct the inquiry as required by

N.C. Gen. Stat. § 15A-1242 before defendant signed the waiver of his right to assigned

counsel. In April 2015, before trial, it appears that the trial court may have conducted

a more thorough inquiry, but due to the extremely poor quality of the recording and

transcript, we simply cannot find this second waiver fulfilled the requirements of N.C.

Gen. Stat. § 15A-1242 either. We hold that the trial court’s failure to conduct a proper

inquiry of defendant’s purported waiver constituted prejudicial error, and defendant



                                          - 20 -
                                     STATE V. PENA

                                   Opinion of the Court



is entitled to a new trial. See, e.g., Garrison, __ N.C. App. at __, 788 S.E.2d at 680

(“Accordingly, as the inquiry is a mandatory one, the trial court’s failure to satisfy the

statutory requirements before permitting defendant to proceed pro se constitutes

prejudicial error.”).

       II.    Misconduct

       Defendant also argues that he did not engage in misconduct sufficient to

warrant the “extreme sanction” of forfeiture of his right to counsel.

              A defendant may lose his constitutional right to be
              represented by the counsel of his choice when the right to
              counsel is perverted for the purpose of obstructing and
              delaying a trial. Any willful actions on the part of the
              defendant that result in the absence of defense counsel
              constitutes a forfeiture of the right to counsel.

State v. Quick, 179 N.C. App. 647, 649-50, 634 S.E.2d 915, 917 (2006) (citations

omitted). As this Court explained in Blakeney,

                     There is no bright-line definition of the degree of
              misconduct that would justify forfeiture of a defendant’s
              right to counsel. However, our review of the published
              opinions of our appellate courts indicates that, as discussed
              in Wray, forfeiture has generally been limited to situations
              involving “severe misconduct” and specifically to cases in
              which the defendant engaged in one or more of the
              following: (1) flagrant or extended delaying tactics, such as
              repeatedly firing a series of attorneys; (2) offensive or
              abusive behavior, such as threatening counsel, cursing,
              spitting, or disrupting proceedings in court; or (3) refusal
              to acknowledge the trial court’s jurisdiction or participate
              in the judicial process, or insistence on nonsensical and
              nonexistent legal “rights.”



                                          - 21 -
                                           STATE V. PENA

                                         Opinion of the Court



Blakeney, __ N.C. App. at __, 782 S.E.2d at 94.

        Here, defendant did not engage in such conduct as to forfeit his right to counsel.

While the State and trial court hinted that defendant was intentionally delaying the

start of his trial and that he would be on his fourth attorney after his counsel was

dismissed, the record indicates this was an incorrect characterization of the facts. As

explained by Mr. Emry, although a couple of other attorneys had been listed as

defendant’s counsel at various points early in the proceedings, defendant received

substantial assistance only from him prior to Mr. Emry’s request to be removed as

counsel. In addition, nothing in the transcript indicates such “flagrant” tactics by

defendant as to constitute extreme misconduct that warranted forfeiture of his right

to counsel. There is no indication that defendant sought other delays of his trial or

that he engaged in any inappropriate behavior either in court or with his assigned

counsel.

        III.    Other Issues

        Defendant raises several other issues on appeal2, but as we have concluded the

trial court did not conduct the mandatory inquiry under N.C. Gen. Stat. § 15A-1242

into defendant’s waiver of counsel, we need not address his additional arguments.

See, e.g., State v. Cox, 164 N.C. App. 399, 402, 595 S.E.2d 726, 728 (2004) (“Because


        2 One such issue relates to the State’s failure to provide a complete transcript of the
proceedings. As is obvious from the quotes in this opinion from the transcript, the transcript is of very
poor quality. Large portions of the trial were not recorded or are incomprehensible, including pertinent
portions relating to the trial court’s inquiry into defendant’s decision to proceed pro se.

                                                 - 22 -
                                   STATE V. PENA

                                  Opinion of the Court



of our disposition of this issue [concluding that the trial court failed to conduct a

proper inquiry under N.C. Gen. Stat. § 15A-1242], we need not address defendant’s

remaining arguments on appeal. Accordingly, we reverse and remand.”).

                                     Conclusion

      We conclude that defendant “neither voluntarily waived the right to be

represented by counsel, nor engaged in such serious misconduct as to warrant

forfeiture of the right to counsel without any warning by the trial court.” Blakeney,

__ N.C. App. at __, 782 S.E.2d at 98. We therefore hold that the trial court’s failure

to conduct a proper inquiry into defendant’s waiver violated defendant’s Sixth

Amendment right to representation by counsel and requires that we remand this

matter for a new trial.

      REVERSED AND REMANDED.

      Judges BRYANT and DAVIS concur.




                                         - 23 -